Citation Nr: 0627062	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-18 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral knee and 
hip disabilities as secondary to service-connected shell 
fragment wounds of the right leg and foot.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds to the right leg and 
posterior portion of the right foot with retained foreign 
body, involving Muscle Group XI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision by the Huntington, 
West Virginia Regional Office of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for PTSD with a 10 percent evaluation, and continued the 
veteran's 10 percent evaluation for residuals of a shell 
fragment wound to the right leg and posterior portion of the 
right foot.  In July 2001, the RO increased the veteran's 
PTSD rating to 50 percent, effective September 29, 1999.  The 
veteran requests a higher rating.  Jurisdiction of the 
veteran's appeal is currently at the New York, New York 
Regional Office (RO).

In December 2004, the Board denied the veteran's claim for an 
evaluation in excess of 10 percent for PTSD for the period 
September 19, 1997, to September 28, 1999, denied the 
veteran's claim for an evaluation in excess of 50 percent for 
PTSD for the period commencing September 29, 1999, and denied 
his claim for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right leg and 
posterior portion of the right foot.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In January 2006, the Court 
granted the joint motion for partial remand, and remanded the 
issues of entitlement to an evaluation in excess of 50 
percent for PTSD for the period commencing September 29, 
1999, and entitlement to an evaluation in excess of 10 
percent for residuals of a shell fragment wound to the right 
leg and posterior portion of the right foot for action 
consistent with the motion.  Hence, the issue of entitlement 
to an evaluation in excess of 10 percent for PTSD for the 
period September 19, 1997, to September 28, 1999, became 
final and is no longer in appellate status.

It is argued by the representative that the veteran's 
September 1997 claim was a claim for an increased evaluation 
for all of his service-connected disabilities of record.  
However, the March 1998 RO rating decision only discussed an 
increased rating for the veteran's residuals of shell 
fragment wound to the right leg and posterior portion of his 
right foot.  As the RO has not previously adjudicated the 
veteran's claim for an increased rating for all other 
service-connected disabilities of record, the issue is 
referred to the RO for appropriate action.  

The issue of entitlement to an evaluation in excess of 50 
percent for PTSD for the period commencing September 29, 1999 
is addressed herein, whereas the issues of entitlement to 
service connection for bilateral knee and hip disabilities 
claimed as secondary to service connected shell fragment 
wounds of the right leg and foot, and entitlement to an 
evaluation in excess of 10 percent for residuals of shell 
fragment wounds to the right leg and posterior portion of the 
right foot with retained foreign body, involving Muscle Group 
XI are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested by impaired judgment, 
panic attacks and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in September 1997, prior to the enactment of the 
VCAA.  

An RO letter dated in January 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his PTSD was worse or had 
increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  The veteran was also requested to 
inform the RO of any other evidence or information that would 
support his claim.  The Board finds that this instruction is 
consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  Clearly from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, the Board finds that the veteran was not 
prejudiced by the timing of the January 2004 VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of increased ratings.  It is acknowledged that the 
notice discussed above did not apprise the veteran as to the 
law regarding effective dates pertaining to his increased 
rating for PTSD claim.  However, while the instant decision 
does assign effective dates in awarding the veteran's 
increased rating claim, to be implemented in a future RO 
rating action, the veteran remains free to raise a claim of 
entitlement to an earlier effective date.  For this reason, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

A September 1999 letter from R.L, M.D., a VA physician, 
states that the veteran endorsed the full spectrum of PTSD 
symptoms, including insomnia, nightmares, intrusive 
recollections of combat, emotional blunting, difficulty with 
anger, hypervigilance, and avoidance of being reminded of 
trauma.  The veteran reported an incident wherein a noise at 
home led to a protracted intrusive recollection or 
dissociative episode reliving the experience of being wounded 
and overrun in Vietnam.  R.L., M.D. noted that the veteran's 
symptoms resulted in severe disruption in his interpersonal 
relationships even with immediate family.  The veteran also 
reported difficulty controlling his temper on his job.  It 
was noted that the veteran was clean and sober over a year 
and since the cessation of alcohol consumption, his PTSD 
symptoms increased.  The Axis I diagnoses were PTSD, major 
depressive disorder, and alcohol dependence in remission.  
The Global Assessment of Functioning (GAF) score was 50.  
R.L., M.D. opined that the veteran was considerably disabled 
with regard to social and industrial adaptability.

A December 1999 letter from J.G., M.D., a VA physician, 
states that the veteran suffered from chronic combat-related 
PTSD, characterized by intrusive thoughts and nightmares of 
traumatic war experiences, emotional numbing, poor sleep and 
concentration, periods of anger and irritability, social 
isolation, depression, anxiety, and an enhanced startle 
response.  His symptoms were chronic in nature but he 
suffered a worsening of symptoms recently after his father-
in-law's death and his inability to continue his medications.  
The veteran had been re-stabilized with medication and 
although he was improved, he continued to meet full criteria 
for PTSD.

A December 1999 VA outpatient medical records shows that the 
veteran had multiple stressors recently, including the death 
of his father-in-law, with accompanying increase in 
depression, insomnia, startle reaction and intrusive 
memories.  The veteran found the medications helpful without 
side effects.  He had no suicidal or homicidal ideations and 
had no psychotic symptoms.  In a second December 1999 VA 
outpatient treatment record, the veteran stated that he lived 
with his wife, worked as an iron worker, was in a master's 
degree program studying labor, and was a paralegal.  

August 2000 VA outpatient treatment records the veteran 
reported multiple stressors, with an increase in insomnia, 
startle reaction, depression and intrusive thoughts.  
Medication was helpful.  Objectively, there were no signs of 
suicidal or homicidal ideation, and no psychotic symptoms.  
In December 2000, he reported difficulties with school; he 
was self critical about his abilities but planned to resume 
vocational rehabilitation/academics in additional to his full 
time employment.  Medications were helpful.  Objectively, 
there were no signs of suicidal or homicidal ideation, and no 
psychotic symptoms.

In December 2000, the veteran underwent a VA examination, 
wherein he reported that his PTSD symptoms were exacerbated 
by his father-in-law's death and his wife's grief.  He had 
nightmares of being in Vietnam or actual war dreams at least 
once per week.  Any unexpected loud noises startled him.  He 
also reported poor concentration, avoidance of crowds, sleep 
difficulty, irritability and loud explosive anger outbursts 
toward his wife and daughter.  However, he stated that his 
anger had improved since his medication was initiated as well 
as medication for sleep and anxiety.  He also stated that his 
alcohol use had increased during this period.  The veteran 
had been working on a master's degree; however, after the 
reported stressors, he stated that he could not concentrate 
on studies and was only 75 percent through his credits.  He 
continued to work as an iron worker in construction.  He only 
missed work for medical problems and a hospitalization in the 
summer of 1999 following the flu, bronchitis and asbestosis.  
At that time, he felt weak and helpless and experienced 
suicidal thoughts of overdosing, but did not act on it.  He 
stated that he enjoyed spending leisure time at home with his 
wife, listening to music or watching television, and visited 
with his daughter when she came to visit.  However, since the 
recent stressors that caused the worsening of his PTSD 
symptoms, and his worry about his daughter, he had become 
more irritable and had decreased concentration and sleep.  He 
was also bothered that he did not have the energy or 
motivation to continue his studies.  He preferred to be alone 
with his wife and avoided neighbors or previous friends.

Mental status examination revealed that the veteran appeared 
slightly vigilant and uneasy, but made good eye contact, with 
no psychomotor retardation or agitation.  His speech was 
normal in rate, volume and prosody.  His mood was anxious and 
uncomfortable during the discussion of the service and his 
PTSD symptoms, and his mood was sad when discussing his poor 
concentration and decreased motivation for school.  His 
affect was slightly constricted.  His thoughts were linear 
and goal-directed with no formal thought disorder.  He denied 
auditory or visual hallucinations or paranoia.  There were no 
current suicidal thoughts with the last time being the summer 
of 1999.  There was also no homicidal ideation, though he 
admitted to having very angry feelings toward a friend who 
had betrayed him.  He also described anger at a neighbor.  
The veteran stated that he became irritable when he missed an 
occasional medication dosage.  The veteran was alert and 
oriented to person, place, and time with some concentration 
deficit.  He misspelled the word "world" backwards 
incorrectly and his serial sevens were also incorrect.  He 
was able to recall three out of three objects spontaneously 
and his abstraction for proverbs was intact.  His insight was 
good and his judgment was fair.  His impulse control was also 
fair.  The examiner opined that the veteran met the criteria 
for PTSD with behavioral problems of an exaggerated response 
to minimal stress and loud noises, and cognitive problems 
with poor concentration for school activities as well as 
social consequences of preferring to stay at home with his 
wife and not socialize or be in crowds.  He had affective 
lability with irritability and somatic problems with sleep 
and pain.  He also had flashbacks and nightmares of Vietnam 
at least one time per week.  The Axis I diagnoses were PTSD, 
prolonged, active; alcohol dependence; and substance induced 
mood disorder.  The GAF score was 45 for PTSD alone.  The 
examiner further stated that the veteran's psychosocial 
functional status had declined since 1999 following stressors 
of death in the family and his daughter's health such that 
the veteran's PTSD symptoms increased.  His drinking had 
increased and he had poor concentration and motivation for 
continuing his studies.  He preferred to isolate at home and 
avoid most social situations.  While the veteran continued to 
function well at work, he had the potential for much more and 
was limited by his PTSD symptoms and alcohol use.

During an October 2002 VA outpatient treatment visit, there 
were no signs of suicidal or homicidal ideation, and no 
psychotic symptoms.

A May 2003 VA medical record shows that the veteran felt sad, 
but his predominant mood was anger.  He stated that he had 
curbed his drinking, but appeared to still have several beers 
a day.  He reported improved mood and sleep with his 
medication.  He was still working fulltime and was engaged in 
work, reading and other club activities.  He was somewhat sad 
and angry, but not depressed or hopeless.  He had no suicidal 
or homicidal ideation and he had no psychotic symptoms.  A 
June 2003 VA medical record shows that he was less sad than 
last week, but revealed similar symptoms as the May 2003 VA 
medical record.  In October 2003, the veteran reported that 
he was less depressed and anxious.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).


General Rating Formula for Mental Disorders
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 




10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships









70
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The Board finds that an evaluation in excess of 50 percent 
for the veteran's PTSD is not warranted because his PTSD 
symptoms, as noted above, do not reflect the severity of 
symptomatology necessary for a higher rating.  As such, the 
Board notes that the veteran is shown to be working full 
time.  In September 1999, a VA physician opined that the 
veteran was considerably disabled with regard to social and 
industrial adaptability.  But he was also described as clean 
and sober, this is not in keeping with the 70 percent 
criterion describing "neglect of personal appearance and 
hygiene".  The December 2000 VA examination report shows 
that he had decreased motivation, cognitive problems, and 
concentration deficit that affected his potential in his job 
and also affected his ability to complete school.  While the 
veteran reports that he prefers to stay at home and not 
socialize, he did indicate that he enjoys his leisure time 
with his wife.  At times, he has reported insomnia, depressed 
feelings due to death in his family, and he has reported 
occasional anxiety.  He has reported that he is working full 
time, although he described a difficulty in establishing and 
maintaining effective work relationships.  He has not related 
any specific job problems (reprimands, suspensions, missing 
time from work, etc.).  The symptoms he reported are included 
in the criteria for a rating of 30 percent.  However, the 
Board also notes that the veteran has other symptoms causing 
disturbance of motivation and mood that are better defined in 
the criteria for a 50 percent rating.  

At the very least, a rating greater than 50 percent would 
require evidence of suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, all symptoms characteristic of a 70 percent 
rating.  These symptoms have not been described in the 
medical reports.  

The veteran may experience panic and bouts of depression, but 
these are not near-continuous.  He may be irritable, but 
periods of violence are not noted.  He is oriented to time, 
place and person.  He has been described as clean, not 
neglectful of his appearance.  He may experience stress at 
work, but has not described reactions such as leaving work, 
arguing with co-workers, etc, as to indicate difficulty in 
the work setting.  He has been married for a number of years, 
and has worked full time for a number of years indicating 
that over the long-run, proving that he can establish and 
maintain effective relationships.  The requirements for a 70 
percent rating are not met.

In conclusion, the Board finds that no more than a 50 percent 
evaluation is warranted for the veteran's PTSD.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).

Finally, the Board finds that the impairment caused by the 
PTSD is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards at any time during the pendency of the initial 
evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the veteran's PTSD has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for bilateral knee and hip 
disabilities as secondary to service-connected shell fragment 
wounds of the right leg and foot; entitlement to an 
evaluation in excess of 10 percent for residuals of shell 
fragment wounds to the right leg and posterior portion of the 
right foot with retained foreign body, involving Muscle Group 
XI; and entitlement to an increased evaluation for all 
service-connected disabilities of record prior to September 
19, 1997, not including residuals of shell fragment wounds to 
the right leg and posterior portion of the right foot with 
retained foreign body, involving Muscle Group XI.

In the parties' January 2006 joint motion for partial remand, 
they argued that the Board did not make reasonable attempts 
to obtain the veteran's service medical records from the 
Naval Hospital in Memphis Tennessee, from March 1968 to May 
1968.  Therefore, an attempt should be made to obtain the 
veteran's inpatient service medical records for this time 
period and associate them with the claims folders.

Further, the parties argued that the Board should determine 
whether the veteran is eligible for separate evaluations for 
other residuals of his shell fragment wounds.  According to 
the September 2001 VA examination report, the veteran had 
shrapnel that penetrated muscle groups XI, XII, XIII, and 
XVII.  It appears that the veteran is rated for muscle groups 
XI, XIII, and XX.  Therefore, the RO should determine whether 
it is appropriate for the veteran to receive a separate 
evaluation for muscle groups XII and XVII, using all 
regulations pertinent to rating muscle injuries, including 
38 C.F.R. §§ 4.55, 4.56 (2005).  It is also noted that the 
veteran has several scars related to his shrapnel injury.  
The RO should also determine whether the veteran should 
receive separate evaluations for any scars related to his 
shrapnel injury.  The RO should also determine whether the 
veteran is entitled to any other separate evaluations for 
residuals of his shrapnel wounds.

Further, the Board notes that in December 2004, the Board 
remanded to the RO the issue of entitlement to service 
connection for bilateral knee and hip disabilities as 
secondary to service-connected shell fragment wounds of the 
right leg and foot.  As the RO has not had the opportunity to 
comply with this remand, the Board finds that this case 
should be remanded for compliance with the December 2004 
remand.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  As this question is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if an increased evaluation is awarded, and 
also includes an explanation as to the type of evidence that 
is needed to establish an effective date.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
increased rating for residuals of shell 
fragment wounds to the right leg and 
posterior portion of the right foot claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should obtain the service 
medical records from the veteran's March 
1968 to May 1968 hospitalization at the 
Naval Hospital in Memphis, Tennessee and 
associate them with the claims folders.  
If records are unavailable, the veteran 
and his representative should be notified 
so they have the opportunity to obtain 
such records.

3.  The RO should conduct all development 
as directed by the Board's December 2004 
remand.  If there has been a change in the 
laws and regulations pertaining to the 
remand actions, the RO's actions should be 
consistent with the amended laws and 
regulations.

4.  The RO should determine whether the 
veteran is entitled to receive separate 
ratings for any other residuals of his 
service connected shrapnel wound injury.  
Specifically, the RO should determine 
whether the veteran is entitled to a 
separate evaluation for injuries to muscle 
groups XII and XVII, and for any scars 
related to his in-service injury.

6.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

7.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


